Citation Nr: 0810447	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Boston, Massachusetts.  The veteran testified before 
the undersigned Veterans Law Judge in May 2003 in conjunction 
with this appeal; a transcript of that hearing is associated 
with the claims folder.

The Board denied the veteran's claims for service connection 
for hepatitis C with cirrhosis of the liver and residuals of 
a left calf injury in an April 2006 decision.  The veteran 
appealed the Board's April 2006 decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 
2007 Joint Motion for Remand, which was granted by Order of 
the Court in December 2007, the parties (the Secretary of VA 
and the veteran) determined that a remand was warranted for 
the issue of entitlement to service connection for hepatitis 
C with cirrhosis of the liver.  The issue of entitlement to 
service connection for residuals of a left calf injury was 
dismissed pursuant to Rule 42.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for hepatitis C with cirrhosis of the liver as such 
disabilities are a direct result of his work as a medical 
corpsman while on active duty in Germany.  In this regard, he 
has testified that he did considerable suturing in his 
capacity as a medic, sometimes without gloves; thus, there 
were many occasions during service in which he would come 
into contact with blood products.  See Hearing Transcript, p. 
13.  He also testified that he experienced a number of 
accidental needle sticks while performing his duties as a 
medical corpsman.  Id. at p. 24.

In October 2003, the Board remanded this appeal to obtain a 
medical opinion as to the etiology of the veteran's hepatitis 
C with cirrhosis of the liver.  At such time the record 
contained two private medical opinions from Dr. J.K.P. which 
suggested a possible nexus between the veteran's duties as a 
medical corpsman and his current hepatitis C, but failed to 
discuss the basis for this opinion in terms of the veteran's 
other high risk activities (possible exposure to blood 
products post-service as an ambulance driver; possible blood 
transfusion in 1976, and intravenous (IV) drug use during and 
after military service).  Also of record was a May 2001 VA 
medical opinion which discussed both the veteran's in-service 
IV drug use and his exposure to blood products while serving 
as a medic.  The examiner opined that the veteran's hepatitis 
C is "as likely as not caused by his activities during his 
military tour of duty."  The May 2001 examiner did not 
specify which activity(ies), IV drug use and/or medical 
corpsman, may have "caused" hepatitis C.  Such distinction 
is important because no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

The May 2004 VA opinion obtained upon remand indicates that 
the veteran's hepatitis C "is less than likely due to 
military duty, as he was a corpsman exposed to blood 
products...it is more likely than not that hepatitis C was 
induced by his use of IV drugs, and one cannot completely 
rule out that he was not exposed to hepatitis C while on 
active duty as a corpsman."  The Board finds these 
statements unclear and ultimately conflicting.  As such, it 
concludes that a remand is necessary to obtain another VA 
medical opinion as to the etiology of the veteran's current 
hepatitis C with cirrhosis of the liver.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition to the above development, the Board finds that a 
remand is necessary to obtain any records associated with the 
veteran's Social Security disability claim.  In this regard, 
the veteran submitted a letter from the Social Security 
Administration (SSA) in November 2004 which indicates that he 
was been awarded disability benefits for chronic psoriatic 
arthritis and hepatitis C.  The Court has held that SSA 
records cannot be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  Therefore, the Board cannot ignore 
these records, and finds that a remand is necessary to allow 
the agency of original jurisdiction (AOJ) to make appropriate 
attempts to obtain any outstanding SSA records.  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a disability rating and effective 
date.

The Board acknowledges the February 2008 statement indicating 
that the veteran "waives his right to have the case remanded 
to the AOJ."  However, the Board concludes that additional 
medical evidence is necessary to adequately determine the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  Since 
it is not free to exercise its own judgment in this area, a 
remand is unavoidable.  See Colvin v. Derwinski, 4 Vet. App. 
132 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

3.  Following receipt of the above records 
(if available), refer the case to a VA 
hepatologist for a VA medical opinion.  
The reviewing physician must be provided 
with the entire claims folder, including a 
copy of this REMAND.  The opinion should 
reflect that a review of the claims 
folder, including statements by the 
veteran regarding his in-service exposure, 
was completed.  After reviewing the 
record, the reviewing VA hepatologist is 
requested to provide an opinion as to:

(a) whether the veteran's hepatitis C is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to any possible 
exposure to blood products while serving 
as a medical corpsman during service.  In 
providing a rationale for his/her opinion, 
the examiner should address all of the 
veteran's high risk activities for 
hepatitis C, including IV drug use during 
and after service (possibly with clean 
needles), a possible blood transfusion 
following a 1976 motorcycle accident, and 
possible exposure to blood products while 
working as an ambulance driver post-
service.

(b) whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the veteran's 
cirrhosis of the liver is caused by or 
aggravated by (chronically worsened) his 
hepatitis C.

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.  

4.  After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

